Ireland, C.J.
(concurring, with whom Duffly and Lenk, JJ., join). I concur in the court’s conclusion that, in the specific circumstances of this case, the erroneous admission in evidence of the firearms and drug certificates was harmless beyond a reasonable doubt. I write separately to address part of the court’s analysis of the admission of the certificates of drag analysis.
In this case, it is clear that the defendant’s stipulation that the Commonwealth proved all the elements of possession of cocaine, including that the substance found in the defendant’s sock was cocaine, was an integral part of the defense strategy. The defendant does not argue that his counsel was ineffective for pursuing such a strategy or that the stipulation was not made knowingly and voluntarily. See ante at notes 2 & 8. Moreover, the defendant testified that the substance was cocaine, and his counsel asserted the same in his opening statement and closing argument. In addition, the prosecutor did not mention the certificates in closing argument and made one reference to the cocaine when he stated that “you heard about the cocaine that was in [the defendant’s] sock.” On these facts, I agree that the erroneous introduction of the certificates was harmless beyond a reasonable doubt.
However, I do not agree with the court’s statement that the issue whether a plea colloquy would be required where a defendant admitted to sufficient facts for a finding of guilty (through a stipulation or otherwise) would have no application to a case that was tried to a jury. Ante at note 8. I would leave to another day the issue whether, on different facts, a plea colloquy would be required in a case tried to a jury.
Accordingly, I respectfully concur.